Exhibit 10.3

 

FORM OF AMENDMENT

TO

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

THIS                    AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
(this “Amendment”) is made and entered into as of October 13, 2010 by and among
TECHNISCAN, INC., (the “Maker”) and the undersigned holder of the Maker’s senior
secured convertible promissory note (together with his heirs, successors and
assigns, “Payee”).

 

R E C I T A L S:

 

WHEREAS, the Maker and the Payee desire to revise that certain Senior Secured
Convertible Promissory Note dated                       , 2010 entered into by
and between the Maker and the Payee, as amended by that certain First Amendment
to Senior Secured Convertible Promissory Note dated as of September 28, 2010,
and by that certain Second Amendment to Senior Secured Convertible Promissory
Note dated as of October 5, 2010 (collectively, the “Note”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Amendment, the parties hereto hereby agree as follows:

 

1.                                     Amendment of the Note.  Pursuant to
Section 11 of the Note:

 

(a)  Section 3 of the Note is hereby amended as follows:

 

The date October 14, 2010 shall be deleted and replaced with October 31, 2010.

 

(b)  Sections 6(b)(iv)(B) and (C) of the Note are hereby amended as follows:

 

The date October 14, 2010 shall be deleted and replaced with October 31, 2010.

 

(c)  Section 6(b)(v) of the Note is hereby amended as follows:

 

Each reference to October 14, 2010 shall be deleted and replaced with
October 31, 2010.

 

2.                                      Continued Effect of the Note.  All
provisions of the Note, except as modified by this Amendment, shall remain in
full force and effect and are reaffirmed.  Other than as stated in this
Amendment, this Amendment shall not operate as a waiver of any condition or
obligation imposed on the parties under the Note.

 

3.                                     Interpretation of Amendment.  In the
event of any conflict, inconsistency, or incongruity between any provision of
this Amendment and any provision of the Note, the provisions of this Amendment
shall govern and control.

 

4.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
agreement.  A facsimile or e-mailed “.pdf” data file copy of an original written
signature shall be deemed to have the same effect as an original written
signature.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

--------------------------------------------------------------------------------


 

TECHNISCAN, INC.

 

 

 

 

 

By:

/s/ David C. Robinson

 

By:

 

 

David C. Robinson

 

 

 

 

 

 

 

Chief Executive Officer

 

Name:

 

 

--------------------------------------------------------------------------------